internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-123590-02 date date legend trust date grantor date daughter granddaughter grandson trust court date state dear this letter responds to your letter dated date submitted on behalf of trust requesting rulings under sec_2501 and sec_2601 of the internal_revenue_code on date grantor created trust and executed a will in her will grantor exercised a power_of_appointment under father’s will creating trust plr-123590-02 article vi paragraph a sub-paragraph of grantor’s will states that upon the death of the survivor of my husband and daughter trust shall terminate and shall thereupon be distributed in equal shares one share to each child of daughter then living and one share per stirpes to the then living issue of each child of daughter not living at the termination of trust sec_2 d c of trust provides that upon the death of grantor’s daughter the trustee shall divide and apportion the trust estate as then constituted into equal shares one such equal share shall be set_aside for each child of grantor’s daughter then living and one such equal share shall be set_aside for the living issue of each grandchild of grantor sec_2 d c i provides that each share apportioned to the issue of a deceased grandchild shall forthwith be distributed per stirpes to such deceased grandchild’s issue free of trust section of trust provides that trust shall be deemed a state trust and shall in all respects be governed and interpreted under the laws of state section of the trust agreement provides that from and after grantor’s death the trust created herein shall be irrevocable grantor died on date grantor’s daughter is now living daughter has one child granddaughter now living and one child grandson now deceased granddaughter has three children now living and grandson is survived by two children collectively referred to as great-grandchildren the trustees of trust petitioned court to correct a scrivener’s error in sec_2 d c of trust they asserted that in preparing grantor’s trust the drafting attorney inadvertently omitted the word deceased between each and grandchild in the section describing the division of shares among grantor’s great-grandchildren on daughter’s death they further asserted that the inclusion of sec_2 d c i was evidence of the scrivener’s error in addition the trustees submitted affidavits from the drafting attorney and one of the witnesses the drafting attorney and the witness both expressed an opinion that the word deceased was inadvertently omitted from the distribution provision in sec_2 d c of trust the adult beneficiaries the natural guardians of a minor beneficiary and a contingent beneficiary entered into a consent agreement that generally provides the beneficiaries’ agree that the omission of deceased in sec_2 d c of trust was a scrivener’s error paragraphs of the agreement describe the inconsistencies in the distribution provision between the trust agreement and the provisions for trust found in grantor’s will paragraph references the affidavit of the drafting attorney concerning the grantor’s intent for distribution of the trust assets paragraph plr-123590-02 provides that the parties intended that the family agreement be submitted to the court in support of a petition for interpretation and clarification of the trust agreement the beneficiaries have represented that no consideration was paid or received by any party that signed the family agreement other than the mutual promises and covenants contained in the family agreement on date court issued an order correcting the scrivener’s error in order to effectuate grantor’s intent by adding the word deceased between each and grandchild in sec_2 d c sec_2 d c of the trust agreement as modified by the date court order provides that upon the death of grantor’s daughter the trustee shall divide and apportion the trust estate as then constituted into equal shares one such equal share shall be set_aside for each child of grantor’s daughter then living and one such equal share shall be set_aside for the living issue of each deceased grandchild of trustor the trustee of trust has requested the following rulings the proposed judicial reformation of trust adding the word deceased before the word grandchild in paragraph d c to correct the scrivener’s error will not affect trust 1's status as exempt from the generation-skipping_transfer_tax under sec_2601 and the proposed judicial reformation with a family agreement among the interested parties agreeing to such reformation will not result a taxable gift or transfer under sec_2501 the trustee represents that there have been no additions to trust since date ruling_request sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 plr-123590-02 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust plr-123590-02 state law provides that state courts have exclusive jurisdiction over proceedings concerning the internal affairs of trusts including the administration and distribution of trusts a declaration of rights and determination of other matters involving trustees and beneficiaries of trusts these proceedings include but are not limited to proceedings to ascertain beneficiaries determine any question arising in the administration or distribution of any trust including questions of construction of trust instruments instruct trustees and determine the existence or nonexistence of any immunity power privilege duty or right state law further provides that a family may submit for court approval a family agreement which explains the need for a family agreement and that the agreement is fair and reasonable the law further provides that if there are minors or unborn issue this fact should be addressed within the agreement the judicial construction resolves an ambiguity in the trust agreement by correcting a scrivener’s error the judicial action involves a bona_fide issue and the construction including the contemporaneous family agreement is consistent with applicable state law therefore we conclude that the construction and correction of the scrivener’s error will not affect the exempt status of trust ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the judicial construction clarifies the terms and beneficiaries of a previous transfer in accordance with the grantor’s intent no money or other_property was exchanged between the parties as a condition of execution of the family agreement therefore the judicial construction and contemporaneous family agreement does not result in a taxable gift or transfer under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-123590-02 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the trustee of trust this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely melissa c liquerman melissa c liquerman chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter for sec_6110 purposes
